Citation Nr: 1816248	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  13-04 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bilateral plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, Spouse, and Grandson


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran testified at a July 2016 Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In May 2017, the Board remanded the issue to the Agency of Original Jurisdiction (AOJ) for additional development.  As will be discussed below, the Board finds that there has been substantial compliance with the Remand directives, and the matter is now appropriately before the Board.  See Stegall v. West, 11 Vet App 268 (1998).

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

Bilateral plantar fasciitis did not manifest in service and is not attributable to service.


CONCLUSION OF LAW

Bilateral plantar fasciitis was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

1. Stegall Compliance

As noted in the Introduction, the Board previously remanded this matter in May 2017. 

The May 2017 Board Remand directed the RO to afford the Veteran an appropriate VA examination by a medical professional to determine the etiology of his bilateral plantar fasciitis.  Therefore, in accordance with the Remand directive, the Veteran was afforded a VA examination in June 2017.  The examiner noted that he reviewed the Veteran's claims file, performed all necessary studies and testing, obtained a detailed clinical history from the Veteran, and produced a detailed report.

The RO readjudicated the issue on appeal and provided the Veteran with a supplemental statement of the case (SSOC) in November 2017.

Thus, the Board finds that its Remand instructions have been substantially complied with.  See Stegall, 11 Vet. App. at 271 (holding that the Board errs as a matter of law by failing to ensure compliance with its remand orders).  The matter is now appropriately returned to the Board.

II. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Additionally, during the hearing, the VLJ clarified the issue and explained a service connection claim.  In addition, the VLJ held the record open for 60 days.  The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claims.  The actions of the VLJ supplement the duties to notify and assist, and comply with 38 C.F.R. § 3.103.

The Board finds that the appeal may be considered on the merits.

III. Service Connection

Initially, we note that service connection has been granted for radiculopathy of each lower extremity.  To the extent that there are neurologic deficits in the feet, such are contemplated by the radiculopathy.  The issue before the Board is entitlement to deficits that have been attributed to other pathology or cause.

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C. §§ 1110.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for a disease shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in-service.  38 C.F.R. § 3.303(d).  

Except as provided in § 3.300(c), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App.453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he is entitled to service connection for bilateral plantar fasciitis.

The Veteran's service treatment records (STR) have been associated with the claims file.  In February 1972, the Veteran fell on ice and injured his right foot.  STR's indicate that his foot was black and blue and swollen.  An X-ray was taken and his right foot was determined to be normal.  Nothing abnormal was seen on examination.  The Veteran's feet were determined to be normal on his March 1972 separation examination, and he remarked that he thought he was in perfect health.  April 1972 STR's show that the Veteran complained of sore feet, legs, and shoulders, no diagnosis or treatment was noted.  On an April 1972 Report of Medical History form, the Veteran self-reported that he had no history of foot trouble.  He also signed a form in late April 1972 in which he stated that since his separation examination in March 1972, there had been no change to his medical condition.

In May 1972, the Veteran sought entitlement to service connection for a kidney disability and was afforded a VA examination in February 1973.  He reported that he had not received any medical treatment since his separation.  The examiner performed a general health assessment and explicitly noted that the Veteran's feet and ankles were normal. 

April 2007 VA treatment records reflect the Veteran reported left foot tingling.  He did not report any other symptoms.

The Veteran sought treatment for bilateral foot pain in January 2009.  See January 2009 VA treatment records.  He stated that his foot pain started in service and that he presently experienced a burning sensation.  His foot exam was normal in pulses, sensation, and appearance.  There was focal tenderness in the right heel area with direct palpation. 

Private treatment records reflect that the Veteran suffered from foot pain, deformity of the feet and plantar fasciitis in February 2009.  The Veteran reported that he first started experiencing pain in the military when he fell from telephone poles.  The treating physician remarked that the Veteran had chronic foot symptoms related to neuropathy with an unknown etiology.

February 2009 VA treatment records reflect that the Veteran sought medical treatment for bilateral heel pain.  He reported that he had suffered from this problem for years and he had never sought any previous treatment.

The Veteran was afforded a VA examination in May 2010.  The Veteran did not use any corrective shoes or inserts.  There was no edema, instability, or tenderness noted.  There were no callosities or unusual shoe wear noted.  His skin was warm and moist in both feet.  There were no vascular changes noted and no deformities such as hammertoe, high arch or claw foot.  The Veteran's gait and station were normal.  The examiner determined the Veteran had plantar fasciitis.  Following a review of the claims file in August 2010, the examiner concluded that it was less likely than not that the Veteran's plantar fasciitis and foot pain were caused by or the result of service because the Veteran did not seek medical treatment for about 37 years after separation from service. 

As noted above, the Veteran attended a videoconference Board hearing in July 2016.  He testified that he was a field wireman in service and part of that process required climbing telephone poles.  He stated that he had to wear spikes on his ankles to dig into the poles as he claimed them and sometimes he would lose his grip and fall down the pole very quickly.  He said that not too long afterward, he started noticing problems with his feet.  The Veteran's spouse testified that she married the Veteran a few years following his separation.  She said that the Veteran is always complaining that his feet are hurting him.

The Veteran provided a private medical opinion in August 2016.  The Veteran's private physician stated that the Veteran's foot pain was related to peripheral neuropathy.  

The Veteran was afforded an additional VA examination in June 2017.  He reported that he started experiencing pain in both feet while he was in service in 1972, and told the examiner about his duties regarding climbing telephone poles and his belief that falling from the poles caused his current plantar fasciitis.  Following an examination and thorough review of the claims file, the examiner determined that the Veteran's foot disabilities were likely caused by his current weight status.  The Veteran is overweight, with a BMI of 29.  The examiner explained that plantar fasciitis is caused by straining the ligament that supports the arch the foot.  Being overweight or wearing shoes that are poorly cushioned, don't fit well, or are worn out, are things that put extra stress on the feet.  Additionally, the Veteran did not mention any foot issues or concerns during his 1972 separation examination.  He did not have any foot disabilities in service.  The examiner stated that the Veteran's foot disabilities were less likely than not related to service or any service connected disabilities, and more likely the result of his excess weight. 

While receiving VA treatment in August 2017, the Veteran complained of foot pain and he stated that he believed it was caused from all of the standing and walking he had to do at work.

Upon careful review of the record, the Board finds that service connection for bilateral plantar fasciitis (other than neuropathy associated with radiculopathy) must be denied.  

Here, the record reflects that the Veteran sought treatment following a fall in February 1972, and sore feet in April 1972.  The record also reflects that the Veteran sought treatment for his feet in January 2009 and was diagnosed with plantar fasciitis in February 2009.  However, there is no evidence that the Veteran's plantar fasciitis had its onset in service or is otherwise related to service.  His March 1972 separation examination determined his feet to be normal.  The Veteran denied any issues with his feet on an April 1972 Report of Medical History form. 

There is no probative evidence of plantar fasciitis until many years after service, as the first evidence of such complaints is in 2009.  None of the probative evidence supports a finding of a relationship between the Veteran's service and his plantar fasciitis.  The Veteran submitted a private opinion in August 2016.  Although the physician attributed the Veteran's plantar fasciitis to his peripheral neuropathy, he did not attribute fasciitis to the neuropathy or hint that there was an increase in severity of fasciitis due to neuropathy.  The Board finds the June 2017 VA examiner's opinion to be of greatest probative value.  The examiner explained the causes of plantar fasciitis and provided thorough rationale when concluding that the Veteran's current excess weight was the likely the cause of his foot disability.  The VA medical opinion is persuasive and is assigned probative weight.  The opinion was rendered by a medical professional with the expertise to opine on the matter at issue in this case.  In addition, the examiner addressed the Veteran's contentions and based his opinion following a review of the claims folder as well as a complete physical examination.  

The Board notes that the Veteran claims that his foot problems started in 1972.  The Board is mindful of the Veteran's assertions and notes that he is competent to report foot symptoms and the circumstances surrounding such.  However, the Veteran explicitly stated that he was in perfect health, the feet were normal at separation and he denied a pertinent history, contradicting his current lay statements of onset.  We conclude that the contemporaneous service statements are more probative and more credible than statements advanced decades after service.

In sum, the most probative evidence of record is against showing that the Veteran's bilateral plantar fasciitis is related to service.  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C. § 5107(b).  Accordingly, the claim is denied.


ORDER

Entitlement to service connection for bilateral plantar fasciitis is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


